DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 11/4/2021 is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Response
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 11/4/2021 is acknowledged.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-12 are included in the prosecution.

Claim Interpretation
The instant specification recites “Acetylcysteine, also known as N-acetyl-L-cysteine or N-acetylcysteine”, and thus examiner interprets N-acetylcysteine to include acetylcysteine and N-acetyl-L-cysteine.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pavliv (US20120022161A1).
	Regarding claims 1-12, Pavliv is drawn to a method of administration of a pharmaceutical composition comprising acetylcysteine (abstract).
	Pavliv discloses the acetylcysteine formulation is administered in a first given over a period of 15 minutes to 2 hours (overlaps with a period of 1 hour) as a loading dose immediately followed by a second dose over 4 hours and then by a third dose over 20 hours [0048].
	Pavliv discloses the compositions of the invention contain less than 0.050%, 0.045%, 0.040%, 0.035, 0.030%, 0.025%, 0.020%, 0.015%, 0.010%, 0.0050%, 0.0025%, 0.0010% of chelating agents, such as EDTA [0040].
	Pavliv discloses the composition is dissolved in an aqueous solution containing at least one of dextrose and sodium chloride prior to administration [0047].
	Pavliv discloses in preparation of acetylcysteine formulation, the solution was passed through a sterilizing filter [0059]. Pavliv discloses taking measurements of 
	Pavliv discloses in certain preferred embodiments, the pH is from about 6 to about 7 [0013]. 
	Pavliv does not explicitly disclose one single embodiment of a method of administering the composition as claimed.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Pavliv to arrive at the instant invention, with the motivation that Pavliv discloses each of the required components and amounts, and for the same purpose of a method of administration of a pharmaceutical composition comprising acetylcysteine (abstract). 
 	Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
The Supreme Court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation... 103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).



Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615